Citation Nr: 0805011	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-20 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for aggravation of 
bilateral flatfoot.  

2.  Entitlement to service connection for a psychiatric 
disorder, secondary to flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 to December 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  A hearing before the undersigned Veterans Law 
Judge was held at the RO in May 2007 (i.e. a Travel Board 
hearing).  The hearing transcript has been associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran's pre-existing bilateral flatfoot did not 
increase in severity during service.

2.   A psychiatric disorder was not incurred in service and 
is not a result of service or a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
flatfoot have not been met.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

2.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In December 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
for the claims for service connection, secondary service 
connection, and TDIU.  In March 2006, the veteran was 
provided with notice of the disability rating and effective 
date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this notice 
postdated the initial adjudication, the claims were 
subsequently readjudicated and no prejudice is apparent from 
the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, obtaining a medical opinion, and 
providing personal hearings.  The Board notes that the 
veteran referred to chiropractic treatment, which included 
feet manipulation, that he received over twenty years ago, 
and was asked, during the May 2007 hearing to try to gather 
these records.  The veteran seemed, however, to doubt he 
could collect same, and in any event, none have since been 
associated with the claims folder.  The Board that finds the 
duty to assist satisfied.  


Bilateral Flatfoot 

During the May 2007 Travel Board hearing, the veteran 
testified that he was unaware that he had flat feet when he 
entered service but that during training he injured his feet 
and presented at sick bay.  He indicated that when he 
separated from military service his feet were painful, but 
that he did not immediately seek treatment because, among 
other things, he did not realize he could seek treatment from 
VA, and because he was young.  

The veteran's August 1975 entrance examination reports a 
finding of mild pes planus (flat feet) [it is noted that, 
incorrectly, the undersigned indicated during the Travel 
Board hearing that it appeared that there was no such 
diagnosis made on entry; on closer review of the record, 
however, it is clear that pes planus was indeed diagnosed].  
A May 1976 service medical record reports a finding of 
"possibly muscle strain" in the right foot.  The records 
note that the veteran was wearing new shoes and reported no 
injury.  He had full range of motion.  A July 1976 service 
medical records reports the veteran's complaint of pain and 
swelling with prolonged standing.  Physical examination 
indicated that the veteran had flat feet, with no swelling or 
edema.  The veteran was assessed with bilateral second degree 
flat feet with generalized fatigue.  The veteran was 
prescribed pads for his shoes.  A December 1979 examination 
record reports normal findings for the feet and a negative 
history of "foot trouble."  The separation examination 
record does report a positive history of "foot trouble," 
but normal findings for the feet were reported. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).  The evidence of record 
clearly indicates that the veteran had bilateral flat feet 
prior to entering service in December 1975.  Consequently, 
the veteran is not considered sound at entry with respect to 
his feet.

Service connection may be granted for a disability resulting 
from injury or disease aggravated by active service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service 
connection for the claimed disorder, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

Post-service records indicate that the veteran requested a VA 
podiatry consult in June 2001, and the records note a 
provisional diagnosis of flat feet.  A December 2001 VA 
podiatry treatment record reports the veteran's history of 
chronic pain in the left ankle and first metatarsophalangeal 
of the right foot.  The record reports the veteran's history 
of wearing various orthotics over the years.  After physical 
examination, the examiner assessed the veteran with bilateral 
equinus foot, probable left ankle arthritis, and bilateral 
hallux limitus/ arthritis.  Subsequent VA podiatry records 
also report findings of hallux rigidus.  

In October 2006, a VA orthopedist submitted an opinion as to 
whether the veteran's preexisting bilateral flatfoot was 
aggravated by service.  The orthopedist stated that, based on 
a review of the claims file, although the record indicated 
treatment for "some foot problems," there was no medical 
evidence of any permanent aggravation of a flatfoot 
condition.  Therefore, he believed it was "not likely that 
there was any aggravation of [bilateral flatfoot] in a 
permanent fashion by service."  

In light of the foregoing evidence, service connection for 
aggravation of bilateral flatfoot is not warranted.  Although 
the service medical records report the veteran's complaints 
of foot pain due to his flatfeet, the service medical records 
do not include any findings of an aggravation of the 
veteran's flat feet due to service, nor do any of the post-
service medical records, and the record includes an opinion 
by a VA orthopedist, based on a review of the record, that 
the veteran's flat feet were not permanently aggravated by 
service.  The only evidence supporting a link between the 
veteran's current condition and service are the veteran's 
statements.  The veteran, as a layperson, is not competent to 
comment to make such an assertion; however; rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
competent medical evidence does not indicate that the 
veteran's bilateral flatfoot was aggravated by service; 
consequently, service connection must be denied.  


Psychiatric Disorder

The veteran contends that his psychiatric disorder is 
secondary to his bilateral flatfoot.  Service connection may 
be granted for disability shown to be proximately due to, or 
the result of, a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
Court to allow service connection for a disorder which is 
caused by a service-connected disorder, or for the degree of 
additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  In 
this case, because service connection has not been granted 
for bilateral flatfoot, service connection for a psychiatric 
disorder as secondary to the current flat feet must also be 
denied.  The Board additionally notes, for the sake of 
completeness, that service connection is not warranted on a 
direct basis as the evidence does not indicate that a 
psychiatric disorder was incurred in service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.





ORDER

Service connection for bilateral flatfoot is denied.  

Service connection for a psychiatric disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


